Citation Nr: 1825008	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the left index finger.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

The Veteran represented by:  John P. Dorrity, as Agent


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1975 to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

At his request, the Veteran was scheduled for a Board hearing in December 2015.  He failed to appear for the hearing, however, and no motion for rescheduling was received.  As such, the request for hearing has been deemed withdrawn.  38 C.F.R. § 20.704(d).

In April 2016, the Board remanded the issues currently on appeal for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and returned the case to the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran sustained a laceration injury to his left index finger during service, as alleged.

2.  The preponderance of the evidence weighs against a finding that the Veteran developed a chronic back disability during service; arthritis of the spine was not manifest to a compensable degree within one year of separation from active duty and continuity of symptomatology since service has not been established.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an injury to the left index finger have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or evidentiary development is required.

Service Connection 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including arthritis-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay Evidence

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson, supra.

The Veteran's Assertions

The Veteran maintains that his current back disability can be attributed to a twisting injury he sustained while unloading sacks of potatoes during service.  He also contends that he suffers from residuals of a deep laceration he sustained to his left index finger when it was placed in a meat slicer during a fight in service.  He has indicated that although the injury was treated and repaired to some degree, he still has numbness at the tip of the finger.

The Evidence 

The Veteran's service treatment records (STRs) indicate that in his August 1975 entrance examination "No" was checked for current or past recurrent back pain and wearing of a brace or back support.  A fractured little finger was noted from three years previous.

In August 1977, the Veteran complained of pain "across" his chest while lifting.  He was assessed with strained muscle, right upper quadrant and was prescribed Parafon Forte and no heavy lifting for three days.

In his September1978 separation examination "No" was checked for current or past recurrent back pain and wearing of a brace or back support.  Fractures of his right and left "small digits" occurring in 1973 were noted.  Upper extremities and "spine, other musculoskeletal" were checked as "Normal."  The only scars noted were on the knee, chin and wrist.  Additionally, the Veteran supplied his handwritten statement on the examination notes that he was in good health.     

Thirty-one years after service, in October 2009, the Veteran presented with complaints of back pain.  X-rays of his lumbar spine showed mild to moderate spondylitic changes.  A November 2009 back examination at East Orange VA assessed the Veteran with chronic low back pain, "appears mechanical in nature;" currently appears better controlled with current program of tramadol and exercise program; and the need for formal therapy.  The October 2009 x-rays were noted as also including findings of mild dextroscoliosis; mild to moderate discogenic degenerative changes, worst at T11/12; mild disc space narrowing L5/S1; and moderate facet hypertrophy at L5/S1, greater than L4/5.

Physical therapy followed starting in November 2009, during which the Veteran's report of having pain for many years was noted.  However, in January 2010 it was also noted that there had been significant improvement of pain since November 2009.  Assessments in November and December 2010 therapy notes, as well as a January 2011 back examination, indicate the Veteran had right-sided thoracic, lumbar and buttock pain with a myofascial component, as well as poor body mechanics.  

A March 2011 back examination at East Orange VA found low back pain sprain/strain with degenerative joint disease of the spine, with no clinical signs of lumbar radiculopathy.  Continuation of therapy was recommended.  However, treatment records continued, noting complaints of low back pain through to November 2011.  

In October 2011, the Veteran presented for a VA examination which addressed his back and finger conditions.  The October 2011 VA examiner did not provide any opinions with respect to etiology, but assessed the Veteran with major back pain coming from his right 11th  and 12th ribs and minor pain due to low back strain, sometimes radiating down his right leg to his heel.  He further assessed the Veteran with a laceration to the left second fingertip, repaired, with some light-touch feeling having returned.

August 2013 therapy notes state the Veteran reported low back pain radiating down his right leg causing buckling and falling.  Upon examination, the Veteran exhibited tenderness to palpation around the right L4-L5 region, more pronounced on the right.  X-rays revealed very mild degenerative osteoarthritic changes in the right hip.

Complaints of back pain and right-leg weakness prompted a September 2013 MRI of the spine.  Findings included beginning spinal stenosis due to facet hypertrophy; mild retrolisthesis; broad based posterior disc herniation L4-5; and numerous other levels of facet hypertrophy evident.  

In an October 2013 VA vocational assessment profile, the Veteran reported that he was unable to work due to severe back pain and problems with his knees.  At or near this time, the Veteran was observed as requiring the use of a cane.

A VA physical therapist in November 2013 noted the Veteran's low back pain, but added there was a possible radiculopathy component as per history; decreased sensation on physical exam; and a myofascial component as per multiple tender points.  

In August 2015, the Veteran complained of worsening lower back and right-sided body pain and was assessed with moderate mid-back and lumbar spine tenderness.  A September 2015 report from Dr. R.W.R. at Dover VA informed the Veteran that his lower- back MRI report indicated not only degenerative arthritis, but fairly significantly herniated disks at L4/5 and L5/S1; L4/5 disc pushed more to the left; and the L5/S1 disc pushed more to the right.  He advised the Veteran that if his back pain radiating into the legs did not get better over the next month, "it may be time to see a surgeon of some sort."

In November 2015, Dr. R.W.R. prepared a medical statement which noted the above and added that "[b]ecause of the back pain radiating to his legs and the knee pains, in my opinion he would benefit from having a caregiver to assist him with activities of daily living."

A January 2016 consultation at Coatesville VA found ambulation deficits and chronic low back pain radiating into right lower extremities, right hip, and both knees.

February 2017 primary care provider visit notes at Wilmington VA mention the Veteran's back and neuropathy pain. 

In October 2017, the Veteran underwent an in-person VA examination for hand and finger conditions, in which the VA examiner noted a diagnosis of status post laceration injury, left index finger, healed.  She noted the Veteran's complaints of some numbness at the fingertip since the injury, but also found no functional impairment due to the two-centimeter scar.

The October 2017 VA examiner opined that the disability of the left index finger was less likely than not (less than 50 percent probable) to have been incurred in or caused by the claimed in-service injury, event or illness.  She explained that the report of the Veteran's September 1978 service separation examination included a statement from the Veteran he was "in good health;" that the examination reflected a scar on the left wrist, but did not document a finger scar; and the service records made reference only to the fracture of "small" digits of the right and left hands pre-service in 1973, and no other finger injury.  She added that the STRs and the above September 1978 separation examination did not show the Veteran had this accident while on active duty.  She also observed that after his release from active duty, the Veteran had worked as a cook, in construction and produce delivery, and a as a truck driver, welder, and carnival hand.

Also in October 2017, the Veteran presented for an in-person VA examination for back conditions, in which the VA examiner identified the pertinent diagnoses as degeneration arthritis of the spine and spinal stenosis.  She noted the Veteran's reports of tenderness and functional impairment.  She further noted a 2015 MRI impression of degenerative disc disease at L4-L5 and L5-S1, with moderate to severe central canal stenosis related to prominent epidural fat and disc protrusions; moderate to severe neural foraminal narrowing at these levels; and mild grade 1 retrolisthesis of L4 on L5.  The examiner also found that imaging studies had documented arthritis.

The October 2017 VA examiner opined that the Veteran's current back disability was less likely than not (less than 50 percent probable) to have been incurred in or caused by the claimed in-service injury, event or illness.  She explained that that the Veteran's service separation examination contained a statement by the Veteran that he was in "good health;" that the Veteran reported "No" on a form when asked about recurrent back pain; and there was no intermittent/chronic documentation of back pain in STRs overall.  She added that after his release from active duty, the Veteran had functioned in jobs of cook, construction and truck driver; after service, as a carnival hand, deliverer of produce and as a welder up until three years prior to this examination.  She observed that delivering produce would require the Veteran to fill the truck up with produce and unload it at stores and all of the above types of jobs require repetitive bending, lifting and twisting.  She concluded, therefore, it more likely his back disability is related to work duties after release from active duty.

Analysis and Conclusions

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran sustained a laceration injury to his left index finger during service, as alleged.  There is nothing in the service records to support his allegation, as described during the October 2011 VA examination, that part of the tip of his left index finger was cut off and "sutured back on" during service.  To the contrary, although the report of his separation examination reflects the presence of scars in other locations-to specifically include the chin, left wrist, and right knee-no scarring of the left index finger was identified.  Similarly, although the separation examination report noted a history of injury to the small digits of both hands prior to service (in 1973), in the form of fractures, there was no mention of any injury of the left index finger.  In addition, as noted above, the October 2017 VA examiner, following a review of the record, concluded that it was unlikely that the alleged injury was incurred in service.

The Board acknowledges that the Veteran is competent to report that he suffered a laceration to his finger.  However, in the light of the foregoing evidence, the Veteran's allegations with regard to in-service incurrence are not credible.

The preponderance of the evidence also weighs against a finding that the Veteran developed a chronic back disability during service.  His service treatment records are completely devoid of any evidence of complaints, treatment, or diagnoses related to his back.  As noted above, he did complain in service of pain across his chest while lifting.  However, he identified his chest as the problem area; there was no mention of the back, either by the Veteran or the examiner, who assessed a strained muscle in the upper quadrant.  The Veteran specifically denied having recurrent back pain at the time of his separation examination in September 1978, and reported that he was "in good health," and his spine was found to be normal on clinical evaluation.  In addition, as noted above, the October 2017 VA examiner, following a review of the record, concluded that it was unlikely that the Veteran's current back disability was incurred in or caused by an injury, event, or illness in service.

As with his finger, the Board acknowledges that the Veteran is competent to report the onset, presence, and continuity of back pain.  However, in the light of the foregoing evidence, his allegations with regard to in-service incurrence and continuity of symptomatology are not credible.

As stated earlier, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time post-service.  Arthritis is included among those diseases and must manifest within one year.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran has been found to have arthritis of the spine.  However, there is no indication in the record whatsoever that arthritis was manifest to a compensable degree within one year of separation from active duty.  Consequently, there is no basis for awarding service connection for arthritis of the spine based on the presumption.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Service connection for residuals of an injury to the left index finger is denied.

Service connection for a back disability is denied.



____________________________________________
DAVID A. BRENNINGMEYER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


